Case: 4:21-cr-00013-RLW-SRW Doc. #: 209 Filed: 02/18/21 Page: 1 of 4 PageID #: 435




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

  UNITED STATES OF AMERICA,                      )
                                                 )
                 Plaintiff,                      )
                                                 )
                 v.                              ) Case No. 4:21 CR 13 RLW (SRW)
                                                 )
  BRENDON DARNELL THOMAS,                        )
  JOSEPH ROBERT HOLLIMAN,                        )
  DEDRICK DESHON JORDAN,                         )
  TERRY JAMES WILLIAMS,                          )
  CLIFFORD DWIGHT DAVIS, JR.,                    )
  MARIA D. FLORES-CERVANTES,                     )
  JACQUELINE RENEE HARRIS,                       )
  THOMAS WILLIAM FOGLE,                          )
  RICHARD LEROY CLARK,                           )
  SARAH NICOLE REYNOLDS,                         )
  JOSEPH MICHAEL SURAUD,                         )
  ALEXANDRA MARNI CHAMBERS,                      )
  DEIDRE DENISE MEDCALF,                         )
  DAVID MICHAEL NUELLE,                          )
  MATTHEW JOSEPH AUBIN and                       )
  KEVIN JOHN KARLL,                              )
                                                 )
                 Defendants.                     )

                                    COMPLEX CASE FINDING

         Currently before the Court is the Government’s Motion for Complex Case Finding and to

  Continue Trial Date Beyond Limits Set by the Speedy Trial Act (“Complex Case Motion”). 1

  (ECF No. 19). To date, no defendant has filed an objection to designating the matter as a complex

  case under the Speedy Trial Act. For the reasons stated below, the Court concludes that this

  matter shall be designated a complex case. A definitive schedule for the filing and consideration

  of pretrial motions will be filed separately on a later date.


         1
           All pretrial matters in this cause have been referred to the undersigned, pursuant to 28
  U.S.C. § 636(b).
Case: 4:21-cr-00013-RLW-SRW Doc. #: 209 Filed: 02/18/21 Page: 2 of 4 PageID #: 436




         1.      The Speedy Trial Act, 18 U.S.C. § 1361 et seq., provides that “the trial of a

  defendant charged in an indictment . . . with the commission of an offense shall commence within

  seventy days from the filing date (and making public) of the . . . indictment, or from the date the

  defendant has appeared before a judicial officer of the court in which such charge is pending,

  whichever date last occurs.” 18 U.S.C. § 3161(c)(1).

         2.      Certain periods of delay are excluded in computing the time within which the trial

  of an offense must commence. See 18 U.S.C. § 3161(h). Among such excluded periods are

  “delay[s] resulting from any pretrial motion, from the filing of the motion through the conclusion

  of the hearing on, or other prompt disposition of, such motion.” 18 U.S.C. § 3161(h)(1)(D).

         3.      Another period which may be excluded in computing the time within which the

  trial of an offense must commence is the delay resulting from a continuance granted on the

  grounds that “the ends of justice served by taking such action outweigh the best interest of the

  public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). This continuance may be

  granted at the request of a party or by the court on its own motion. Id. Section 3161(h)(7)(A)

  further provides that:

         No such period of delay resulting from a continuance granted by the court in
         accordance with this paragraph shall be excludable under this subsection unless
         the court sets forth, in the record of the case, either orally or in writing, its reasons
         for finding that the ends of justice served by the granting of such continuance
         outweigh the best interests of the public and the defendant in a speedy trial.

         4.      Section 3161(h)(7)(B) sets forth some of the factors the court should consider

  when determining whether to grant a continuance under § 3161(h)(7)(A). One of those factors

  considers the complexity of the case. See 18 U.S.C. § 3161(h)(7)(B)(ii). Section

  3161(h)(7)(B)(ii) reads as follows:


                                                   2
Case: 4:21-cr-00013-RLW-SRW Doc. #: 209 Filed: 02/18/21 Page: 3 of 4 PageID #: 437




         Whether the case is so unusual or so complex, due to the number of defendants,
         the nature of the prosecution, or the existence of novel questions of fact or law,
         that it is unreasonable to expect adequate preparation for pretrial proceedings or
         for the trial itself within the time limits established by this section.

         5.      The Government’s Complex Case Motion asks the Court to designate the matter

  as “complex,” pursuant to § 3161(h)(7)(B)(ii), based on several facts and circumstances.

         6.      The Indictment charges sixteen defendants in a substantial, long-term drug

  trafficking conspiracy. All of the defendants also face an additional charge for money laundering.

  Four defendants are charged with weapons offenses. Each defendant faces at least a mandatory

  minimum term of imprisonment of ten years, and a maximum term of imprisonment of life.

         7.      The Government represents that the discovery in this matter will be voluminous

  and significant. The discovery includes evidence associated with wiretaps covering four different

  telephones; twenty-five court-authorized warrants for cellular telephones; GPS trackers; search

  warrants for residences; numerous law enforcement reports; drug and gun laboratory reports; and

  photographs.

         8.      For the foregoing reasons, the Court finds this matter to be complex, as directed in

  18 U.S.C. § 3161(h)(7)(B)(ii). The Court finds that the matter is unusual and complex due to

  multiple factors, including the nature of the prosecution and the complex issues of law and fact

  associated therewith, the number of defendants, the potential penalties, as well as the volume and

  nature of the discovery. The ends of justice will be served by designating this matter as a complex

  case and outweigh the best interests of the public and the defendant in a speedy trial. The Court

  also finds that granting this motion is necessary to avoid a miscarriage of justice.

         9.       The Court conducted an attorneys-only status conference on February 18, 2021.

  At the hearing, the Court requested one of the CJA attorneys to draft a case budget. The Court

  consulted with the parties to establish a definitive schedule for the filing and consideration of



                                                  3
Case: 4:21-cr-00013-RLW-SRW Doc. #: 209 Filed: 02/18/21 Page: 4 of 4 PageID #: 438




  pretrial motions, and to address any other matters that require the Court’s attention. The parties

  need additional time to discuss a specific scheduling order. Therefore, an attorney-only status

  hearing will be held on March 22, 2021 at 2:00 pm. to discuss the scheduling order. A

  scheduling order will be filed after that hearing.

          10.    The parties are reminded, given the complex and serious nature of this case, the

  undersigned will remain available at other reasonable times to resolve any matters which may

  require the Court’s attention.

          Accordingly,

          IT IS HEREBY ORDERED that the Government’s Motion for Complex Case Finding

  and to Continue Trial Date Beyond Limits Set by the Speedy Trial Act, (ECF No. 19), pursuant to

  18 U.S.C. § 3161(h)(7)(B)(ii), is GRANTED, and this matter shall be designated as a complex

  case.

          IT IS FURTHER ORDERED that the time granted by this Order, including time to

  review discovery, is excluded from the computation of the latest date for a trial setting, as

  prescribed by the Speedy Trial Act.

          IT IS FURTHER ORDERED that an attorney-only status hearing will be held on

  March 22, 2021 at 2:00 pm. to discuss the scheduling order.


                                                 /s/ Stephen R. Welby
                                                 STEPHEN R. WELBY
                                                 United States Magistrate Judge

  Dated this 18th day of February, 2021.




                                                  4
